Name: ECSC High Authority: DÃ ©cision No 9-67 of 1 June 1967 supplementing and amending DÃ ©cision No 21-66 requiring undertakings in the steel industry to make returns of invoiced prices for deliveries of steel products
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  prices
 Date Published: 1967-06-10

 Avis juridique important|31967D0009(01)ECSC High Authority: DÃ ©cision No 9-67 of 1 June 1967 supplementing and amending DÃ ©cision No 21-66 requiring undertakings in the steel industry to make returns of invoiced prices for deliveries of steel products Official Journal 111 , 10/06/1967 P. 2192 - 2194 Danish special edition: Series I Chapter 1967 P. 0023 English special edition: Series I Chapter 1967 P. 0026 Greek special edition: Chapter 08 Volume 1 P. 0069 Spanish special edition: Chapter 08 Volume 1 P. 0097 Portuguese special edition Chapter 08 Volume 1 P. 0097 Finnish special edition: Chapter 13 Volume 1 P. 0087 Swedish special edition: Chapter 13 Volume 1 P. 0087 DECISION No 9-67 of 1 June 1967 supplementing and amending Decision No 21-66 requiring undertakings in the steel industry to make returns of invoiced prices for deliveries of steel products THE HIGH AUTHORITY, Having regard to Article 47 of the Treaty; Having regard to Decision No 21-66 of 16 November 1966 requiring undertakings in the steel industry to make returns of the invoiced prices for deliveries of steel products (Official Journal of the European Communities No 219 of 29 November 1966, p. 3725/66); Whereas Decision No 21-66 requires undertakings in the steel industry to make monthly returns to the High Authority of the invoiced prices for deliveries of steel products ; whereas the date with effect from which returns would be required was to be fixed by a later Decision, so that undertakings could make arrangements accordingly ; whereas it is now necessary that undertakings should be called upon to make these returns; Whereas the High Authority is anxious to simplify matters as much as possible for the untertakings in regard to these returns; Whereas the making of returns in respect of special steels may properly be dispensed with for the time being in view of the special features of production of and trade in those steels ; whereas the High Authority reserves the right to institute arrangements later in this respect; Whereas the requirement to make returns can be confined to a small number of ordinary steel products that are particularly representative of the trends in the steel market ; whereas it is enough at the present stage to require the undertakings to make returns, for each group of products and each class of transaction, of the aggregate sums invoiced rather than of the weighted average of the rebates on the undertaking's own list prices, as initially provided; Whereas in order to make it easier for undertakings to fulfil this requirement, returns are to be made at the end of each month in respect of the preceding calendar month; DECIDES: Article 1 Article 1 of Decision No 21-66 shall be amended to read as follows: "1. Undertakings in the steel industry shall, in accordance with the following provisions, make written returns to the High Authority of their deliveries of steel products, with the exception of sales of special steels. 2. Returns shall include the following particulars: - products; - deliveries: - at the undertaking's own list prices; - with rebates for indirect export; - or substandard products and seconds; - by alignment on the delivered prices of: - other Community undertakings; - undertakings outside the Community; - other deliveries at prices departing from the undertaking's own list prices; - to countries outside the Community; - all deliveries at prices other than the undertaking's own list prices (except exports to third countries). 3. For the classes of transaction listed under paragraph 2, returns shall include, by groups of products, the tonnages invoiced during the reference period and - except in respect of exports to third countries - the aggregate sums invoiced. Transport costs included in the invoices shall be deducted. In the case of sales by alignment, however, the national cost of transport to destination shall be included and the actual cost of transport shall be deducted. 4. The returns shall be submitted not later than the end of each month for deliveries invoiced during the preceding calendar month. The first return shall be made at the end of August 1967 for the month of July 1967. 5. Returns shall be in the form set out in the Annex to this Decision." Article 2 This Decision shall be published in the Official Journal of the European Communities. It shall enter into force on 15 June 1967. This Decision was considered and adopted by the High Authority at its meeting on 1 June 1967. For the High Authority The Vice-President A. COPPE >PIC FILE= "T0050826">